Citation Nr: 1715077	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased evaluation for a left knee internal derangement, with left knee sprain, currently rated as 20 percent disabling.

2. Entitlement to an increased evaluation for a low back disorder, rated 10 percent disabling from February 9, 2011 to May 11, 2015, and rated 40 percent disabling as of May 11, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1995 to September 1999 and the Army from September 2002 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in February 2015 where it was remanded for VA left knee and low back examinations.  The matter has returned to the Board for appellate consideration.

The issue of entitlement to an increased evaluation for a left knee internal derangement, with left knee sprain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the period of February 9, 2011 to May 11, 2015, the Veteran's service-connected low back disability did not limit forward flexion to 60 degrees, did not result in a combined range of motion greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.

2. Beginning May 11, 2015, the Veteran's service-connected low back disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during in a year.



CONCLUSIONS OF LAW

1. For the period of February 9, 2011 to May 11, 2015, the criteria for a disability rating in excess of 10 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).

2. Beginning May 11, 2015, the criteria for a disability rating in excess of 40 percent for a low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, DCs 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by a February 2011 letter.  See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

VA examinations were provided in March 2011 and June 2015 assessing and reassessing the severity of the Veteran's service-connected low back disability.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination reports adequately document the Veteran's symptoms as they relate to the rating criteria.  He has not alleged any prejudice caused by a deficiency in the examinations.

The Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

However for the appeal period beginning on May 11, 2015, the Veteran is in receipt of the maximum schedular benefit predicated on limitation of motion of the back.  38 C.F.R. § 4.71a, DCs 5235-5243.  Thus, remand pursuant to Correia for this portion of the appeal for the Veteran's back would not yield relevant information.  In addition, prior to May 11, 2015, retroactive range of motion testing cannot be performed.  Unlike the period since May 11, 2015, it is no longer possible to determine the Veteran's range of motion in the manner now required by Correia.  In fact, an examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.  The Board points out that the Court in Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id.  at 8, n.7.  In this case, those tests can simply not be conducted with respect to the period prior to May 11, 2015.

The VA examinations relevant to the claim and appeal period are adequate to decide the issues, as they were predicated on interviews with the Veteran, a review of the relevant medical records, and appropriate physical examinations.  Therefore, the Board finds that the examination reports of record are collectively adequate to adjudicate the Veteran's increased rating claims, and no further examination is necessary.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

II. Increased Disability Ratings  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Low Back Disability 

The Veteran is seeking a higher evaluation for his service-connected low back disability, specifically a rating greater than 10 percent from February 9, 2011 to May 11, 2015, and a rating greater than 40 percent from May 11, 2015.  For the reasons expressed below, a higher rating is not warranted.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a, DC 5235 to 5243.  Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Pertinent to the current appeal, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition to the General Rating Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, DC 5243 (2016).  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id.  Pertinent to the current appeal, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.  

From February 9, 2011 to May 11, 2015

The RO assigned a 10 percent evaluation for intervertebral disc syndrome, spondylosis of the lumbar sacral spine (now claimed as degenerative arthritis of the spine) as of February 9, 2011, when the Veteran first filed his application for service connection for a low back disability.  

VA examined the Veteran twice during this appeal's pendency.  In March 2011, the Veteran underwent a VA examination for his back.  During the clinical interview, the Veteran reported "chronic back pain occurring 4x a week and lasting hours".  The Veteran reported flare-ups that would occur every one to two months that would last hours which would limit the Veteran from doing much during that period.  Range of motion revealed: flexion (80 degrees); extension (15 degrees); left lateral flexion (25 degrees); left lateral rotation (20 degrees); right lateral flexion (25 degrees); right lateral rotation (20 degrees); and the combined range of motion of the thoracolumbar spine as 185 degrees. The examiner found the Veteran had additional limitation in range of motion testing following repetitive-use testing.  The examiner diagnosed the Veteran with intervertebral disc syndrome (IVDS) and sponsylosis of the lumbar spine.  There was no ankylosis present on examination.  Regarding incapacitating episodes, the Veteran reported one episode during the past 12 month period that lasted in duration of three days.  See Mountain Home VAMC records.

The Board is not aware of any other evidence that shows the severity of the Veteran's low back disability during the appeal period from February 9, 2011 to May 11, 2015.  As the evidence of record during this time period does not show limitation of flexion to 60 degrees, moderate limitation of lumbar motion, combined range of motion not greater than 120 degrees, or muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, a rating higher than 10 percent is not warranted during this appeal period. 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2016).  

With regard to the possibility of a rating in excess of 10 percent based on IVDS, the record shows that the Veteran had IVDS during this period, but the evidence of record does not suggest that the Veteran has suffered from incapacitating episodes having a total duration of at least 2 weeks during one year during this appeal period. Incapacitating episode means a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  The evidence does not show that periods of bed rest have been prescribed by a physician.  The Board notes that the Veteran complained of flare-ups that occurred every one to two months lasting for hours.  Even if these reports qualified as incapacitating episodes, they would not meet the time period necessary to satisfy the criteria for a 20 percent disability rating under DC 5243.  Without physician-prescribed periods of bed rest having a total duration of at least 2 weeks during a 12 month period, the Veteran is not entitled to a greater rating based on incapacitating episodes.  Moreover, the Board finds that these flare-ups were not severe enough to constitute functional loss under 38 C.F.R. § 4.40.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a lumbar spine disability from February 9, 2011 to May 11, 2015, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning May 11, 2015

The RO assigned a 40 percent rating for degenerative arthritis of the spine (previously rated as intervertebral disc syndrome, spondylosis of the lumbar sacral spine) as of May 11, 2015.

The Veteran underwent another VA examination for his back in June 2015.  During the clinical interview, the Veteran reported experiencing flare-ups that "occur daily".  Range of motion revealed: flexion (20 degrees); extension (5 degrees); left lateral flexion (10 degrees); left lateral rotation (30 degrees); right lateral flexion (15 degrees); right lateral rotation (30 degrees); and the combined range of motion of the thoracolumbar spine as 110 degrees.  Repetitive-use testing did not show different results than the initial range of motion testing, but the examiner found the Veteran had functional loss and/or functional impairment of the thoracolumbar spine that manifested itself in pain on rest.  The examiner diagnosed the Veteran with IVDS, degenerative disc disease, and degenerative joint disease.  Regarding incapacitating episodes, the Veteran reported having episodes of bed rest of at least six week during the past year.  But, the examiner expressly noted, "bedrest was never prescribed as a treatment by a physician."  Further, the examiner did not find any ankylosis in the Veteran's spine.  See Mountain Home VAMC records.

As the Veteran is already in receipt of a 40 percent schedular rating for his service-connected low back disorder, the only basis for a higher rating under the General Rating Formula is if there is evidence of ankylosis. See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  Here, the Veteran's disorder is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  In the March 2011 and June 2015 VA examinations, ankylosis was specifically denied by the examiners.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992)(indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Thus, the Board finds that a higher rating in excess of 40 percent based on ankylosis is not warranted under the General Rating Formula. See 38 C.F.R. § 4.71a, DCs 5235-5243.

The Board further finds the formula for rating IVDS based on incapacitating episodes does not provide for a higher evaluation. 38 C.F.R. § 4.71a.  The Veteran was diagnosed with IVDS by the two VA examiners.  In the June 2015 VA examination, the Veteran reported having suffered from flare-ups occurring approximately every day.  However, nothing in the records indicate that flare-ups resulted in physician prescribed bed rest for a total duration of 6 weeks or more during the previous year, warranting a higher disability.  To the extent that the record shows bed rest, it is on an intermittent basis at the discretion of the Veteran for pain but, as noted by the examiner, "bed rest has never been ordered as a treatment modality by a physician."  See June 2015 VA examination.  There is no evidence that a physician prescribed bed rest to the Veteran.  Such prescription and incapacitating episodes are required to rate a back disorder under DC 5243. 38 C.F.R. § 4.71a.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for a low back disability. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Veteran's low back disability has not shown to be exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. 38 C.F.R. § 3.321.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2016).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R.
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, 22 Vet. App. at 116.

The Board finds that the schedular criteria are adequate.  The rating schedule contemplates the described symptomatology of limited motion.  Although the Veteran's complaint of pain is not specifically set forth in the rating criteria in 38 C.F.R. § 4.71a, functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse are accounted for in 38 C.F.R. §§ 4.40  and 4.45; see also DeLuca, 8 Vet. App. at 206.  Therefore, the Veteran's symptoms are adequately described in the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 10 percent for a low back disability, for the period of February 9, 2011 to May 11, 2015, is denied.

An initial rating in excess of 40 percent for a low back disability, prior to May 11, 2015 and thereafter, is denied.


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the claim of an increased rating for left knee internal derangement, with left knee sprain.

The Veteran was last provided a VA examination in June 2015.  Since the Veteran's claim was last before the Board, the Court, in Correia v. McDonald, issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 28 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016). Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent June 2015 VA examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the left knee claim.  Accordingly, an additional VA examination must be provided.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his left knee disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint (right knee).  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's left knee, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.

2. Thereafter, readjudicate this issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


